 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10                                                   ***
11   ANGEL TORRES,                                            Case No. 2:16-cv-00443-GMN-CWH
12                                          Petitioner,
             v.                                               ORDER
13
     DWIGHT NEVEN, et al.,
14
                                        Respondents.
15

16          This pro se habeas matter comes before the Court on petitioner’s motion to withdraw his

17   petition (ECF No. 59). The Court construes the motion as a motion for voluntary dismissal.

18   Respondents do not oppose. (ECF No. 61). Petitioner has not filed a reply, and the time for doing

19   so has expired.

20          Once the respondent has filed an answer, as respondents have done in this case, a petitioner

21   may voluntarily dismiss his petition only by stipulation of the parties or pursuant to an order of the

22   court. Fed. R. Civ. P. 41(a)(2). Because respondents have not opposed petitioner’s voluntary

23   dismissal and because it is clear from the motion that petitioner understands there are potential

24   legal consequences that may arise from dismissing his petition, the Court sees no reason to deny

25   petitioner’s request. Accordingly, petitioner’s motion for voluntary dismissal (ECF No. 59) will

26   be granted.

27

28                                                        1
 1           In accordance with the foregoing, petitioner’s motion for voluntary dismissal (ECF No. 59)

 2   is granted, and the petition for writ of habeas corpus in this case is dismissed.

 3           It is further ordered that the Clerk of Court shall enter final judgment accordingly and close

 4   this case.

 5           IT IS SO ORDERED.

 6
                         14 day of February
             DATED THIS ____       _________, 2019.
 7

 8
                                                           GLORIA M. NAVARRO
 9                                                         UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28                                                     2
